Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is considered allowable because the prior art fails to disclose the multi-needle sewing machine as claimed in combination with “a processor configured to control the needle bar drive mechanism, the needle bar case movement mechanism, and the frame movement mechanism; and a memory configured to store computer-readable instructions that, when executed by the processor, instruct the processor to perform processes comprising: identification processing of identifying a position of the needle bar case in the arrangement direction, in accordance with detection of a retraction command causing the mounting portion to be moved to a retracted position; setting processing of setting the retracted position of the mounting portion on the basis of the identified position of the needle bar case in the arrangement direction; and movement processing of controlling the frame movement mechanism to move the mounting portion to the set retracted position”.  Note that US 2015/0059631 and US 2007/0204779 both teach an embroidery frame being movable to a detachment position while US 2011/0041742 teaches a multi-needle sewing machine including a movable needle bar case and image capture device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732